In the
 United States Court of Appeals
              For the Seventh Circuit
                        ____________

No. 03-1545
JAMES YOUNG,
                                          Plaintiff-Appellant,
                              v.


JO ANNE B. BARNHART,
                                         Defendant-Appellee.

                        ____________
          Appeal from the United States District Court
              for the Western District of Wisconsin.
         No. 02 C 257—Barbara B. Crabb, Chief Judge.
                        ____________
   ARGUED SEPTEMBER 15, 2003—DECIDED APRIL 2, 2004
                   ____________


  Before POSNER, KANNE, and ROVNER, Circuit Judges.
  ROVNER, Circuit Judge. James Young applied for Social
Security disability benefits, claiming that he suffered from
progressively declining cognitive abilities and increasing
personality problems which interfered completely with his
ability to work. The Social Security Administration (“SSA”)
denied Young’s application and upon review, the adminis-
trative law judge (“ALJ”) determined that Young was not
disabled. The Social Security Appeals Council denied
Young’s request for review. Young now appeals from the
district court’s judgment upholding the denial of benefits.
Because we find that ALJ’s residual functional capacity
2                                                No. 03-1545

assessment and hypothetical question to the vocational
expert were flawed, we reverse and remand for further
proceedings.


                              I.
  Young, a fifty-five year old veteran, applied to the SSA for
disability insurance benefits on July 24, 1998, claiming that
as of December 31, 1992, he was no longer able to work due
to an adjustment disorder with mixed features, anger
control, and personality problems. These problems, he
asserts, stem from a 1987 motorcycle accident and the
resultant extended coma which left him with residual brain
injuries. At the time of the accident he was employed as a
load master with the Air Force, but was discharged in 1990
after the military determined that he was disabled. Since
that time, Young has worked in many different jobs with
very little success at maintaining employment. He was fired
from his most recent job as a mail carrier for the U.S.
Postal Service because of, among other things, his inability
to understand the schedule, report to work on time, relate
theory to task performance, and complete his deliveries in
a timely fashion. He also has had little success
in maintaining employment as a bartender, lawn laborer,
or airport baggage handler. In 1996 the Department of
Veterans Affairs (“VA”) found that although Young’s injur-
ies were seventy percent disabling, he was 100 percent un-
employable. Since 1997, Young has worked approximately
thirty hours a week performing custodial duties at a bar
that his wife, Tamara Young, owns.
  The SSA denied Young’s July 24, 1998 disability benefits
application and his subsequent request for reconsideration.
He fared no better before the ALJ who determined, after a
May 5, 2000 hearing, that Young was not disabled. The
Social Security Appeals Council declined his request for
rehearing and the decision of the ALJ, therefore, is the final
No. 03-1545                                                3

decision of the Commissioner. On appeal to the United
States District Court, Magistrate Judge Crocker affirmed
the decision of the Commissioner. Young filed this appeal
claiming that (1) the ALJ incorrectly dismissed the consul-
tative examining doctor’s psychological exam and medical
opinion, (2) the ALJ erred by using a residual functional
capacity assessment that did not incorporate all of the
evidence, (3) the ALJ erred in creating the list of jobs that
Young could perform, and (4) the ALJ made an improper
credibility assessment.
  The ALJ had a dizzying array of medical and psychologi-
cal information to consider, including the opinions of no
fewer than eight psychological and medical professionals
who either examined or evaluated Young. Since we review
the record as a whole, Jens v. Barnhart, 347 F.3d 209, 212
(7th Cir. 2003), we briefly summarize some of the relevant
evidence from the record here:
  In August 1990, Dr. William Hathaway, a staff neuro-
logist for the U.S. Air Force, examined Young and de-
termined that he had poor visual memory abilities, relied on
inefficient mnemonic strategies, was easily distracted
during learning tasks, but performed within the normal
range on a host of other memory tasks. He also found that
Young had some impaired motor functioning in his left
hand, problems in visuospatial functioning, and had deficits
in concept formation and conceptual flexibility. Dr.
Hathaway also noted displays of low frustration tolerance,
irritability, “impulsivity” and a potential for poor social
judgment, which he concluded substantially interfered with
Young’s daily performance. He recommended that the
military consider Young for final medical retirement.
  In 1996, the Department of Veterans Affairs determined
that Young was seventy percent disabled (up from thirty
percent prior) and 100% unemployable. The change in
disability was based on a Veterans Administration psy-
chological exam performed in March 1995. That exam
confirmed mild cognitive deficits, impulsivity, poor social
4                                              No. 03-1545

judgment and apathy, and a drop in IQ from the above
average to normal range, irritability, and short temper. The
examiner noted at the time that although neuro-
psychological testing showed only a mild impairment, in
practice it translated into a significant impairment for
Young in his social and occupational life. The Veterans
Administration report indicated that Young had trouble
climbing, balancing, and working in high places or places
with poor ventilation. He could not perform fast-paced work
or work around cluttered or slippery floors, hazardous
machinery or poor lighting. He also had partial restrictions
on working alone, working with others, exacting perfor-
mance, repetitive work, and following instructions.
  In October 1998, the state disability agency referred
Young to Michael J. Ostrowski, Ph.D. for an evaluation. Dr.
Ostrowski diagnosed Young with an adjustment disorder,
finding that he had some symptoms of decreased mood and
functioning. Dr. Ostrowski did not find pronounced memory
deficiencies, but noted that he did not conduct formal
memory testing. He concluded that Young would not have
difficulty carrying out work-related activities such as
following instructions, sustaining persistence, and adopting
to change, but did note that Young’s temper problems might
make it difficult for Young to relate well to coworkers.
  Dr. Robert Hodes, a consultative non-examining psycholo-
gist completed an SSA Mental Residual Capacity Assess-
ment on November 6, 1998, in which he concluded that
Young was moderately limited in his ability to carry out
detailed instructions, to interact appropriately with the
general public, to set realistic goals, and to make plans
independently of others. Dr. Hodes filled out the SSA
Psychiatric Review Technique Form in which he noted the
presence of pathological dependence, passivity or
aggressivity and moderate difficulties maintaining social
functioning. Dr. Hodes concluded that Young seemed
capable of performing simple routine work.
No. 03-1545                                                5

  Dr. Ward Jankus, a consulting, examining physician with
the Wisconsin Department of Health and Human Services
examined Young in early 1999 and determined that he had
higher level memory and concentration problems and “mild
higher level balance deficits.” His exam focused mostly on
Young’s physical condition, which, with the exception of the
balance problems, was largely unremarkable.
  In April 1999, Dr. Jack Spear, a non-examining, consulta-
tive psychologist completed a Mental Residual Functional
Capacity assessment of Young. He found some mild to
moderate limitations in Young’s ability to understand and
remember detailed directions, and in his ability to maintain
attention and concentration for extended periods. He also
determined that Young was slightly to moderately limited
in his ability to maintain social functioning, and noted that
Young had difficulties with concentration, persistence, and
pace which he described as occurring seldom to often. His
ultimate conclusion was that Young had an adjustment
disorder and the mental residual functional capacity to
perform unskilled work with objects, rather than people or
data.
  Dr. Timothy Howell examined Young in July 1999, and
determined that he had a short-term memory impairment,
and a personality change manifested by an increased tend-
ency to become irritable. Dr. Howell noted that Young’s
memory problems had interfered with his past job perfor-
mance. Howell gave Young a score of fifty on the Global
Assessment of Functioning Scale, indicating serious symp-
toms or functional limitations.
  Dr. Douglas Varvil-Weld, a psychologist who, in February
2000, examined Young at the request of the ALJ, found
significant deficits in Young’s ability to maintain attention
and concentration and to understand, remember, and carry
out complex job instructions. He also found some deficits in
Young’s ability to use judgment, function independently,
cope with work stress, and in his ability to understand,
remember, and carry out even simple job instructions. Dr.
6                                               No. 03-1545

Varvil-Weld administered memory testing which revealed
some memory deficiencies, including memory deficiencies
affecting attention and concentration. He concluded that
Young might have difficulty sustaining his efforts and
persistence in a work environment. He also concluded that
Young could be expected to have some difficulty with dis-
tractibility, with remembering and carrying out instruc-
tions, and with physically tolerating stress in the work-
place. He found no evidence that he would have difficulty
working effectively with others.
  The medical expert, Dr. Kenneth Sherry, testified at
Young’s May 5, 2000 disability hearing. Although he could
not explain the degradation in Young’s memory functioning
between the 1990, 1998, and 1999 evaluations on the one
hand and Dr. Varvil-Weld’s testing in March 2000, he did
report that Young had problems with visual-spacial mem-
ory, higher cognitive functioning, and some visual memory
problems. In addition, he was able to conclude that Young
would have problems with concentration, persistence, and
pace—problems that might occur frequently or often.
Although Dr. Sherry noted that Young had lost two jobs due
to his temper and that those behavior problems might be
part of his organic mental syndrome, he had trouble
evaluating whether Young would suffer from deterioration
and decompensation in work or work-like settings.
  The ALJ also heard the testimony of Young and his wife.
Young testified that he often had trouble remembering
things, and that these memory deficits have caused him
great trouble in work settings. He testified that he lost his
job with the post office because he could not remember the
routes and procedures, and that at his wife’s bar he forgets
to put away cleaning supplies and sometimes triggers the
security alarm. Young testified that he was fired from two
jobs due to physical altercations with coworkers, and that
he can no longer work as a bartender because of his temper.
He also testified that he generally sticks close to
home—doing housework, playing computer games, and
No. 03-1545                                                7

watching television. When he does go out socially, he relies
on his wife to keep him from offending others. Tamara
Young corroborated her husband’s testimony, noting in
particular her husband’s memory and temperament prob-
lems.


                             II.
  The Commissioner has set forth a five-step evaluation
process to determine whether a claimant is disabled. Fol-
lowing this process, the ALJ considered:
    (1) Whether Young was currently engaged in substan-
        tial gainful activity?
    (2) Whether Young had a severe impairment?
    (3) Whether Young’s impairment met or equaled one of
        the impairments listed in the SSA regulations?
    (4) Whether Young could perform his past relevant
        work?
    (5) Whether Young could make the adjustment to other
        work?
20 C.F.R. § 404.1520(a)(4)(i)-(iv). Scheck v. Barnhart, 357
F.3d 697, 699-700 (7th Cir. 2004). The process is sequential,
and if the ALJ can make a conclusive finding at any step
that the claimant either is or is not disabled, then she need
not progress to the next step. 20 C.F.R. § 404.1520(a)(4). If
the claimant makes it past step four, the burden shifts to
the Commissioner to demonstrate that the claimant can
successfully perform a significant number of jobs that exist
in the national economy. Zurawski v. Halter, 245 F.3d 881,
886 (7th Cir. 2001).
  In this case, the ALJ proceeded through all five steps of
the analysis. He concluded that (1) Young had not engaged
in substantial gainful activity during the relevant time
8                                                No. 03-1545

period, (SSA Decision at 7); (2) Young’s impairments were
severe, (Id. at 2, 7);1 (3) they did not meet or equal one of
the impairments listed in the SSA regulations, (Id. at 7-8);
(4) Young could not perform his past relevant work, (Id. at
8); and (5) Young could, in fact, make the adjustment to
work at a number of jobs which exist in the national
economy in significant numbers. (Id. at 8-9).
  At the fourth and fifth steps, the ALJ must consider an
assessment of the claimant’s residual functional capacity
(“RFC”). The RFC is an assessment of what work-related
activities the claimant can perform despite her limitations.
Dixon v. Massanari, 270 F.3d 1171, 1178 (7th Cir. 2001); 20
C.F.R. § 404.1545(a)(1) (“Your residual functional capacity
is the most you can still do despite your limitations.”) The
RFC must be assessed based on all the relevant evidence in
the record. 20 C.F.R. § 404.1545(a)(1).
  The ALJ made a determination that Young had the RFC
to perform the nonexertional requirements of simple, rou-
tine, repetitive, low stress work with limited contact with
coworkers and the public. (SSA Decision at 8).
  Young argues, in his initial point, that the ALJ improp-
erly rejected the medical evidence submitted by one of the
medical experts, Dr. Varvil-Weld. Had he accepted the
report of Dr. Varvil-Weld, Young argues, the ALJ would
have found that Young’s memory and concentration diffi-
culties were far more significant than he found. Young also
argues that, had the ALJ parsed the medical evidence from
the other experts, he would have found that it was not, in
fact, conflicting but that it supported Young’s disability
claim.



1
  If the claimant does not have a severe impairment, then the
ALJ must find that the claimant is not disabled and the inquiry
ends.
No. 03-1545                                                  9

  In reviewing the decision of the ALJ, we cannot engage in
our own analysis of whether Young is severely impaired as
defined by the SSA regulations. Jens, 347 F.3d at 212. Nor
may we reweigh evidence, resolve conflicts in the record,
decide questions of credibility, or, in general, substitute our
own judgment for that of the Commissioner. Lopez v.
Barnhart, 336 F.3d 535, 539 (7th Cir. 2003). Our task is
limited to determining whether the ALJ’s factual findings
are supported by substantial evidence. 42 U.S.C. § 405(g);
Jens, 347 F.3d at 212; Stevenson v. Chater, 105 F.3d 1151,
1153 (7th Cir. 1997). Evidence is substantial if a reasonable
person would accept it as adequate to support the conclu-
sion. Stevenson, 105 F.3d at 1153.
  Young complains that “the ALJ appears to give greater
weight to the earlier 1990 mental status exam conducted by
the VA, than to the recent mental status exam conducted in
February 2000.” Appellant’s Brief at 19. Weighing conflict-
ing evidence from medical experts, however, is exactly what
the ALJ is required to do. See Books v. Chater, 91 F.3d 972,
979 (7th Cir. 1996) (pointing out that when assessing
conflicting medical evidence, an ALJ must decide, based on
several considerations, which doctor to believe). And we
may not re-weigh the evidence. Jens, 347 F.3d at 212. The
ALJ did not ignore Dr. Varvil-Weld’s evidence as Young
maintains, but rather considered it in light of all of the
other evidence before him. In considering the weight to give
to the 1990 and 2000 memory examinations, the judge
considered the testimony of Dr. Sherry who stated that he
could not find a medical explanation for the significant drop
in Young’s memory function, and considered the fact that
Young had “an incentive not do well” on the later evaluation
since it was administered for the purpose of determining
Young’s eligibility for benefits. This conclusion is not an
improper medical determination, but rather is the type of
context consideration that judges regularly make when
assessing the weight to attribute to conflicting evidence.
10                                              No. 03-1545

  We cannot conclude that the ALJ’s decision to disfavor
the evidence submitted by Dr. Varvil-Weld regarding
Young’s mental status examination scores was not sup-
ported by substantial evidence. The ALJ evaluated the
evidence submitted by the many medical experts in this
case and where that evidence was conflicting, he resolved
those conflicts by giving more weight to some evidence and
less to others. Specifically, he concluded that Dr. Varvil-
Weld’s conclusions that Young had poor or no capacity to
maintain attention and concentration was inconsistent with
other medical opinions and worthy of less weight. This is
not a case where a treating physicians’ opinion was disre-
garded in favor of the opinion of a consulting physician. See
Books, 91 F.3d at 979; 20 C.F.R. § 404.1527(d)(2). In this
case, none of the medical experts was a treating physician.
Nor was it a case where the ALJ improperly rejected an
examining physician’s opinion in favor of a non-examining
physician’s decision. Gudgel v. Barnhart, 345 F.3d 467, 470
(7th Cir. 2003) (“An administrative law judge can reject an
examining physician’s opinion only for reasons supported by
substantial evidence in the record; a contradictory opinion
of a non-examining physician does not, by itself, suffice.”)
But in this case one examining physician’s opinion was
contradicted by several other examining and non-examining
physicians’ opinions. After weighing the evidence, the ALJ
opted to believe the latter group of experts. The ALJ’s
decision that the evidence presented by Drs. Hathaway,
Spear, Hodes, Ostrowski, Jankus, and Howell more accu-
rately reflected Young’s cognitive and memory problems
was supported by substantial evidence.
  This conclusion, however, resolves only half of the story.
In addition to the cognitive and memory problems at issue
in the conflict between Dr. Varvil-Weld’s conclusions
and those of the other experts, Young claims to suffer from
problems involving his temper and poor social judgment.
The ALJ found that Young was severely impaired by an
adjustment disorder marked by blunted insight and judg-
No. 03-1545                                               11

ment, decreased mood and functioning, and an increased
tendency to become irritable. (SSA Decision at 2-3). He also
appears to have credited the findings of medical experts
who found that Young is impulsive, apathetic, and has poor
social judgment (SSA Decision at 3,4) and that he is mod-
erately limited in his ability to carry out detailed instruc-
tions, interact appropriately with the general public, set
realistic goals, make plans independently of others, and
respond to criticism from supervisors (SSA Decision at 5-6).
After a thorough review of the record, we are unable to
determine, however, whether the ALJ’s assessment of
Young’s RFC adequately considers these personality dis-
orders. The ALJ concluded that Young “had the residual
functional capacity to perform the nonexertional require-
ments of simple, routine, repetitive, low stress work with
limited contact with coworkers and the public. There were
no exertional limitations.” (SSA Decision at 8).
  Although this RFC requires that Young have limited
contact with the public and coworkers, it says nothing
of limiting contact with supervisors, despite the fact that
there was substantial evidence within the record that
Young has difficulty accepting instruction, responding ap-
propriately to criticism, and interacting with others on the
job. Nor does the ALJ explain how he reconciles Young’s
two conflicting limitations—the fact that Young will have
difficulty accepting instruction and criticism from others on
the one hand and the fact that he has difficulty making
plans independently and setting realistic goals on his own
on the other hand. At oral argument the attorney for the
Commissioner argued that the RFC accounted for all of
these mental impairments. But we are not so convinced. If
the ALJ meant to capture all of Young’s social and tempera-
ment problems within this RFC, he has failed to build the
“accurate and logical bridge from the evidence to his
conclusion so that, as a reviewing court, we may assess the
validity of the agency’s ultimate findings and afford a
claimant meaningful judicial review.” Scott v. Barnhart, 297
12                                                No. 03-1545

F.3d 589, 595 (7th Cir. 2002); see also Steele v. Barnhart,
290 F.3d 936, 941 (7th Cir. 2002). The ALJ has not suffi-
ciently connected the dots between Young’s impairments,
supported by substantial evidence in the record, and the
RFC finding. The RFC falls short because it fails to account
for the evidence in the record regarding Young’s problems
accepting instruction, responding appropriately to criticism
from supervisors, thinking independently, and setting
realistic goals.
   Because the administrative judge used this RFC as the
basis for his hypothetical question to the vocational expert,
his hypothetical question also failed to include all of the
necessary information. Ordinarily, a hypothetical question
to the vocational expert must include all limitations sup-
ported by medical evidence in the record. Steele, 290 F.3d at
942. It is important for the vocational expert to understand
the full extent of the applicant’s disability so that the expert
does not declare the applicant capable of undertaking work
in the national or local economy that the applicant cannot
truly perform. Id. The hypothetical need not include every
physical limitation, provided that the vocational expert had
the opportunity to learn of the applicant’s limitations
through, for example, an independent review of the medical
records or through other questioning at the hearing. Id.
Nevertheless, where the hypothetical does not include all of
the applicant’s limitations, we must have some amount of
evidence in the record indicating that the vocational expert
knew the extent of the applicant’s limitations. Id. In this
case, the record indicates that the vocational expert testi-
fied that he had reviewed all of the contents of the exhibits
in this case and had heard the testimony presented at
Young’s hearing. The exhibits included the reports of
doctors Hathaway, Ostrowski, Hodes, Jankus, Spear,
Howell, and Varvil-Weld along with the VA reports.
  In many cases, imputing knowledge to the vocational
expert of everything in the exhibits and testimony from the
hearing will be sufficient to allow an ALJ to assume that
No. 03-1545                                                   13

the vocational expert included all of these limitations in his
assessment of the number of jobs that the applicant can
perform, Id. at 942; see also Ragsdale v. Shalala, 53 F.3d
816, 820-21 (7th Cir. 1995); Herron v. Shalala, 19 F.3d 329,
337 (7th Cir. 1994); Cass v. Shalala, 8 F.3d 552, 556 (7th
Cir. 1993); Ehrhart v. Sec’y of Health and Human Servs.,
969 F.2d 534, 540 (7th Cir. 1992), but this is not such a
case. In this case, the ALJ took a different approach to the
hypothetical question and decided to ask the vocational
expert a series of hypothetical questions with increasingly
debilitating limitations. For each question he circumscribed
the exact limitations the vocational expert was to follow. He
gave the following instructions:
    I want to ask you a hypothetical question. For any of
    these hypothetical questions please consider the claim-
    ant’s age, education, and work history please. For the
    first hypothetical assume an individual with no exer-
    tional limitations. I’m going to modify this about three
    times, but we’ll start off with no exertional limitations.
(R. at 247). By the nature of the questioning, therefore, the
vocational expert was prohibited from considering physical,
psychological, or cognitive limitations that he may have
absorbed either through reviewing the evidence in the
record or by listening to the hearing testimony. He was
instructed to stick to the particular facts of the hypothetical
along with the claimant’s age, education, and work history.2


2
  We make a special note that this situation differs from the one
where a vocational expert independently learned of the other
limitations through other questioning at the hearing or outside
review of the record and there is evidence that he accounted for
these limitations. See Steele, 290 F.3d at 942; Ragsdale, 53 F.3d
at 820-21; Herron, 19 F.3d at 337; Cass, 8 F.3d at 556, Ehrhart,
969 F.2d at 540. We do not intend to overrule that line of cases
which allows a reviewing court to impute to the expert knowledge
                                                  (continued...)
14                                                  No. 03-1545

  The vocational expert responded to six hypothetical
questions—three from the ALJ and three from Young’s
attorney. We can assume from the ALJ’s findings, that
he based his conclusions about Young’s ability to work
on the third hypothetical. We can make this assumption
because the RFC upon which the ALJ settled in his findings
corresponded exactly with his third hypothetical. That hy-
pothetical asked the expert to assume that a claimant of
Young’s age, education, and work experience could perform
only “simple, routine, repetitive, low stress work with
limited contact with coworkers and limited contact with the
public.” (R. at 247-49). In response to this hypothetical
question, the vocational expert concluded that Young was
functionally capable of working as a sorter (light or seden-
tary), a packager (medium, light, or sedentary), an assem-
bler (light or sedentary) or an inspector (light or
sedentary).3
  The hypothetical questions presented by the ALJ, like the
flawed RFC on which they were based, made short shrift of
Young’s social and temperamental impairments. Even
accepting the ALJ’s decision to give limited weight to Dr.
Varvil-Weld’s testing and evaluation, the hypothetical
questions failed to include all of the limitations supported
by the medical evidence in the record from the other experts
whose assessments the ALJ did credit. For example, the
hypothetical failed to account fully for the findings of
almost all of the credited medical experts that Young had


(...continued)
of limitations that were not specifically included in the question
but included elsewhere in the record or hearing testimony.
3
   The ALJ subsequently concluded that, given the limitations
listed in the RFC (which corresponded exactly to hypothetical
question number three), Young could perform three categories of
work in the economy—that of sorter, packager, and assembler. We
assume that his omission of the inspector positions was simply an
error.
No. 03-1545                                                    15

significant impairments in social judgment. For example,
Dr. Hathaway found, “continued indications of impulsivity,
poor social judgment, and interpersonal difficulties . . . .
The fact that he has not maintained any consistent gainful
employment since the accident suggests that these factors
substantially interfere with his daily performance.”
(R. at 173). The Veterans Administration report noted that
Young had “partial restrictions on working alone, working
around others, exacting performance, repetitive work, fol-
lowing instructions,” and noted that “given his impairment
in concentration, learning, and interacting with others, it is
reasonable to conclude that his disabilities would prevent
him from obtaining and maintaining gainful employment.”
(R. at 121-22). Dr. Ostrowski found some symptoms of
decreased mood and functioning, and stated that “relating
to co-workers may prove difficult.” (R. at 127). Dr. Spear
concluded that Young was moderately limited in his ability
to interact with the general public, to accept instruction,
and to respond appropriately to criticism from supervisors.
(R. at 145). Finally, Dr. Hodes checked a box diagnosing
Young with pathological dependence, passivity, or
aggressivity and also found him to have moderate limita-
tions in his ability to interact with the public and make
plans independently of others. (R. at 137).
  For all of the same reasons that the RFC fell short, the
hypothetical question, which was based entirely on that
RFC did as well.4 By the time the ALJ reached the fifth step
of the five-step disability evaluation process (see supra p. 7)


4
   We also agree with the magistrate and district court judges be-
low that the hypothetical question was flawed in that it purported
to tell the vocational expert what types of work Young could
perform rather than setting forth Young’s limitations and
allowing the expert to conclude on his own what types of work
Young could perform. We need not decide whether this error by
itself is harmless, as we hold that the hypothetical was fatally
flawed for other reasons.
16                                               No. 03-1545

the entire finding of disability or no disability hinged on the
validity of the hypothetical question. When the hypothetical
question is fundamentally flawed because it is limited to
the facts presented in the question and does not include all
of the limitations supported by medical evidence in the
record, the decision of the ALJ that a claimant can adjust
to other work in the economy cannot stand. For this reason
we remand the case to the SSA for further proceedings
consistent with this opinion.
                                 REVERSED AND REMANDED.
A true Copy:
       Teste:

                         ________________________________
                         Clerk of the United States Court of
                           Appeals for the Seventh Circuit




                    USCA-02-C-0072—4-2-02